891 F.2d 295
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sam K. SASLAW, Plaintiff-Appellant,v.DEPARTMENT of the INTERIOR, Defendant-Appellee.
No. 89-15174.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 1, 1989.*Decided Dec. 1, 1989.

Before SNEED, KOZINSKI and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
The district court found that Saslaw's discharge resulted from a lack of work, a budget reduction and a general phaseout of federal employees in the Trust Territory of the Pacific Islands, rather than from age discrimination.   The court also found that defendant did not conspire to abolish Saslaw's position, and that defendant did not engage in reprisal against him.   These findings are not clearly erroneous.


3
Plaintiff's argument, raised for the first time on appeal, that the district court was required to limit its review to the agency record, is plainly wrong.   See 29 USC § 633a(c);   Nabors v. United States, 568 F2d 657, 659-660 (9th Cir1978) (trial de novo in district court).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3